DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17, “the engagement element nicluding” should read --the engagement element including--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 claims a process without setting forth any steps involved in the process.  See MPEP §2173.05(q).  The claim merely recites a use without any active positive steps delimiting how this use is actually practiced.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 18 claims a process without setting forth any steps involved in the process.  See MPEP §2173.05(q).  The claim merely recites a use without any active positive steps delimiting how this use is actually practiced.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmen (U.S. Patent No. 5,413,253).
Regarding claim 1, Simmen discloses a mixer (title) comprising:
a mixer housing having a longitudinal axis, an upstream end and a downstream end (figures 1 and 2, reference #18, 20 and 22);
a mixing element arranged at least partly within the mixer housing (figure 2, reference #16);
a mixer inlet section (reference #14) having at least two inlets disposed at an input side and at least two outlets disposed at an output side, each of the at least two inlets being in fluid communication with one of the at least outlets and the outlets being in fluid communication with the mixing element (figure 2, reference #29 and 30 (channels with both an inlet and an outlet)),
the inlets being configured to be sealingly connected to corresponding exit openings of a cartridge comprising the at least two components (reference #100, 138 and 140), 
the mixer housing including a connection device configured to connect the mixer to the cartridge by rotational movement around the longitudinal axis (reference #24 and 26), and

Regarding claim 2, Simmen discloses wherein the engagement element includes at least one protrusion or at least one recess (figures 1 and 2, reference #18 (enlarged end portion where connects to reference #22) and 66; figure 13, reference #58, 60 and 62).
Regarding claim 3, Simmen discloses wherein the protrusion or the recess is at least partly ring-shaped or completely ring-shaped (figures 1 and 2, reference #18 (enlarged end portion where connects to reference #22) and 66).
Regarding claim 4, Simmen discloses wherein the engagement element includes a plurality of protrusions or recesses (figures 1 and 2, reference #18 (enlarged end portion where connects to reference #22) and 66; figure 13, reference #58, 60 and 62).
Regarding claim 5, Simmen discloses wherein the protrusions or recesses are spaced apparat in the direction of the longitudinal axis of the mixer housing (figures 1 and 2, reference #18 (enlarged end portion where connects to reference #22) and 66).
Regarding claim 6, Simmen discloses wherein the engagement element includes at least one rib, pin, post, groove or dimple (figures 1 and 2, reference #18 (enlarged end portion where connects to reference #22) and 66; figure 13, reference #58, 60 and 62).
Regarding claim 7, Simmen discloses wherein the connection device includes a bayonet attachment device or threaded attachment device (figure 13, reference #24 and 26; column 8, lines 9-21).
Regarding claim 8, Simmen discloses wherein the mixer housing includes a mixing tube (figures 1 and 2, reference #22) and a connection section (figures 1 and 2, reference #20), the mixing tube container in the mixing element (figure 2, reference #16 inside reference #22) and the connection section comprising the connection element (figures 1 and 2, reference #24 and 26 part of reference #20).
Regarding claim 9, Simmen discloses wherein the connection section includes a coupling ring rotatatable with respect to the mixing tube (figures 2, 4 and 5, reference #14).
Regarding claim 10, Simmen discloses wherein the connection section is integrally formed with the mixing tube (figures 1, 2, and 7, reference #20 and 22).
Regarding claim 11, Simmen discloses wherein the engagement element is disposed on the connection section (figure 13, reference #58, 60 and 62).
Regarding claim 12, Simmen discloses wherein the engagement element is arranged in a downstream half of the connection section (figure 13, reference #58).
Regarding claim 13, Simmen discloses wherein the connection section has an enlarged width compared to a width of the mixing tube (figures 1 and 2, width reference #20 greater than width of reference #22).
Regarding claim 14, Simmen discloses wherein the engagement element is disposed on the mixing tube (figures 1 and 2, reference #18 (enlarged end portion where connects to reference #22) and 66).
Regarding claim 15, Simmen discloses wherein the engagement element and the connection device are arranged without overlap in the axial direction (figure 1, reference #18 and 66 does not axially overlap reference #24 and 26).
Regarding claim 16, Simmen discloses a dispensing apparatus (column 8, lines 22-28) comprising:

a mixer according to claim 1 connected to the multi component cartridge (reference #10; see rejection of claim 1 above), with the multi-component cartridge configured to be filled with respective components (reference #100, 102 and 104; column 6, lines 20-22).
Regarding claim 17, Simmen discloses a method (abstract; column 2, lines 29-32) comprising:
operation of the mixer in accordance with claim 1 to dispense components from a multi-component cartridge via the mixer (reference #10 and 100; column 2, lines 29-32; column 8, lines 22-28).
Regarding claim 18, Simmen discloses a method (abstract; column 2, lines 29-32) comprising:
operation of the dispensing apparatus in accordance with claim 16 (reference #10 and 100; see rejection to claim 16 above) to dispense components from a multi-component cartridge via the mixer (reference #10 and 100; column 2, lines 29-32; column 8, lines 22-28).
Regarding claim 19, Simmen discloses wherein the engagement element includes a plurality of ribs, pins, posts, grooves, dimples or a combination thereof (figures 1 and 2, reference #18 (enlarged end portion where connects to reference #22) and 66; figure 13, reference #58, 60 and 62).
Regarding claim 20, Simmen discloses wherein the engagement element is arranged in a region of a downstream end of the connection section (figure 13, reference #60 and 62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774